Citation Nr: 0702610	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  03-26 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel




INTRODUCTION

The veteran served on active duty between August 1941 and May 
1962.  The veteran died in January 1988.  The appellant is 
the surviving spouse of the deceased veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida. 


FINDINGS OF FACT

1.  The veteran died in January 1988.  The immediate cause of 
death was listed as carcinoma of both lungs. 

2.  At the time of the veteran's death, he was service 
connected for hearing loss.

3.  It is not shown that a disease or injury of service 
origin played any role in causing or hastening the veteran's 
death, to include exposure to asbestos; carcinoma of the 
lungs was not shown to be manifested within one year of 
service discharge.


CONCLUSION OF LAW

A service connected disability neither caused nor contributed 
substantially or materially to the cause of the veteran's 
death, to include on a presumptive basis. 38 U.S.C.A. §§ 
1110, 1131, 1310, 5103, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.300, 3.303, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be a current disability resulting 
from that condition or injury.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic disabilities will be presumed to be related 
to service if manifested to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

To establish service connection for the cause of the 
veteran's death, evidence must be presented, which links the 
fatal disease to a period of military service or an already 
service connected disability.  See 38 U.S.C.A. §§ 1110, 1131, 
1310; 38 C.F.R. §§ 3.303, 3.310, 3.312; Ruiz v. Gober, 10 
Vet. App. 352 (1997).  The evidence must show that a service 
connected disability was either the principal cause or a 
contributory cause of death.  For a service connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service 
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also 
Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The appellant contends that she is entitled to service 
connection for the cause of the veteran's death because the 
veteran's carcinoma of both lungs was a result of in-service 
exposure to asbestos.  While there is no current specific 
statutory guidance with regard to claims for service 
connection for asbestosis and other asbestos-related 
diseases, nor has VA promulgated any regulations, VA has 
issued procedures on asbestos-related diseases, which provide 
some guidelines for considering compensation claims based on 
exposure to asbestos in VA ADJUDICATION PROCEDURE MANUAL, 
M21-1.  VA must analyze the appellant's claim of entitlement 
to service connection for residuals of asbestos exposure 
under these administrative protocols.  Ennis v. Brown, 4 Vet. 
App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).

As to disorders related to asbestos exposure, the absence of 
symptomatology during service or for many years following 
separation does not preclude the eventual development of the 
disease.  The latent period varies from 10 to 45 or more 
years between first exposure and development of disease.  
Also of significance is that the time length of exposure is 
not material, as individuals with relatively brief exposures 
of less than one month have developed asbestos-related 
disorders.  VA Adjudication Procedure Manual, M21-1, Part VI, 
7.21(b)(2).  In compliance with these provisions, in May 
2000, the RO sent the appellant questions, asking her to 
describe the veteran's exposure to asbestos and treatment for 
an asbestos related disease.  She did not supply the 
requested information.  

The veteran served in the U.S. Marine Corps.  The appellant 
states that her husband was exposed to asbestos while serving 
on various ships during World War II and Korea.  However, 
there is no evidence of record showing that the veteran was 
exposed to asbestos while in service, and there is no 
evidence of record showing that exposure to asbestos caused 
or contributed to the veteran's carcinoma of the lungs.  The 
medical evidence of record does note a long history of 
cigarette use.  At the time of the veteran's death, he was 
service connected for hearing loss, but there is no evidence 
of record linking the veteran's death to his service 
connected disability.

The only remaining evidence the appellant has submitted that 
supports her claim is her own statements, asserting that the 
veteran's exposure to asbestos in service caused or 
contributed to his death.  She, as layperson, with no 
apparent medical expertise or training, is not competent to 
comment on the presence, or etiology, of a medical disorder.  
See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Thus, her 
statements do not establish the required evidence needed.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Accordingly, the Board finds that the competent evidence of 
record fails to establish that the veteran's death was due to 
his active military service.  Although the Board is 
sympathetic to the appellant on the loss of her husband, and 
grateful for his service to this nation, the preponderance of 
the evidence is against a favorable decision for her claim.  
The Board has considered the doctrine of the benefit of the 
doubt, under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but it 
does not find that the evidence is of such approximate 
balance as to warrant its application. 

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The appellant was advised of the necessary evidence to 
substantiate her claim; that the RO would assist her in 
obtaining additional information and evidence; of the  
responsibilities on both her part and VA's in developing the 
claim; and of the need to provide any evidence in her 
possession that pertains to the claim.  See Letters from RO 
to the Appellant (May 2000, July 2000, Oct. 2001).  As such, 
VA fulfilled its notification duties.  

The Board is also aware of the considerations in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding the need for 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The failure to provide notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal is harmless 
because the preponderance of the evidence is against the 
appellant's claim for service connection, and any questions 
as to the appropriate disability rating or effective date to 
be assigned are moot.  Therefore, the Board finds no lapse in 
compliance with Dingess. 

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  
Accordingly, the Board finds that no prejudice to the 
appellant will result from an adjudication of her claim. 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The Board notes that 
it appears that some of the veteran's service medical records 
as well as VA medical records are missing.  However, the RO 
has made all reasonable attempts to locate the records.  In 
such circumstances, the Board has a heightened duty to 
consider the applicability of the benefit of the doubt rule, 
to assist the claimant in developing the claim, and to 
explain its decision.  Russo v. Brown, 9 Vet. App. 46, 51 
(1996) (holding also that case law does not establish a 
heightened benefit of the doubt).  Hence, VA has fulfilled 
its duty to assist the appellant in the development of her 
claim.  For the reasons set forth above, and given the facts 
of this case, the Board finds that no further notification or 
assistance is necessary.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.


ORDER


Service connection for the cause of the veteran's death is 
denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


